         Case 7:19-cv-09943-PMH
Case 7-19-cv-09943-PMH          Document
                          Document       12 inFiled
                                   5-1 Filed   NYSD 05/26/20  Page 1 of Page
                                                       on 01/06/2020    1    1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  RICKY KAMDEM-OUAFFO,

                                 Plaintiff,

                     -against-
                                                                7:19-CV-9943 (PMH)
  BALCHEM CORPORATION; GIDEON
  OENGA; BOB MINIGER; RENEE                                    ORDER OF SERVICE
  McCOMB; THEODORE HARRIS; JOHN
  KUEHNER; TRAVIS LARSEN; MICHAEL
  SESTRICK; JOHN/JANE DOES,

                                 Defendants.

 PHILIP M. HALPERN, United States District Judge:

        Plaintiff, who is proceeding pro se, paid the relevant fees to commence this action.

        The Clerk of Court is directed to issue summonses as to Defendants Balchem

 Corporation, Oenga, Miniger, McComb, Harris, Kuehner, Larsen, and Sestrick. Plaintiff is

 directed to serve a summons and the complaint on each of those defendants within 90 days of the

 issuance of the summonses. If within those 90 days, Plaintiff has not either served those

 defendants or requested an extension of time to do so, the Court may dismiss this action under

 Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

 information package.

        After Defendants have been served, the Court will address the parties' letters regarding

 Defendants' anticipated motion to dismiss Plaintiff's Complaint filed in the related case:

 Kamden-Ouaffo v. Balchem Corp., et al., No. 7:17-cv-2810. See Docs. 73 and 116.

 SO ORDERED.


   Dated:    May 26, 2020
                                                          PHILIP M. HALPERN
            White Plains, New York                       United States District Judge
